Citation Nr: 0819922	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-04 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability. 

2.  Entitlement to service connection for bilateral ankle 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1975, and from October 1976 to February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, wherein the RO denied service 
connection for bilateral knee and ankle disabilities.  

In June 2008, a Veterans Law Judge granted the veteran's 
motion to advance the case on the Board's docket (AOD). 


FINDINGS OF FACT

1.  The veteran does not currently have a bilateral ankle 
disability. 

2  Bilateral knee disability, currently diagnosed as 
bilateral tricompartmental osteoarthritis of the knees, was 
first diagnosed many years after the veteran's discharge from 
service, and there is no competent evidence or opinion of a 
medical relationship between any such current disability and 
the veteran's periods of military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral ankle 
disability are not met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2007).

2.  The criteria for service connection for bilateral knee 
disability are not met. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3. 309 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

       Duty to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification must also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).   See, 
also, the United States Court of Appeals for Veterans Claims 
(Court) decision in 
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-
21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

With regard to the service connection issues on appeal, VA 
provided the veteran with notice on the Pelegrini II VCAA 
elements in an October 2004 letter.  The letter did not 
explicitly tell the veteran to submit all relevant evidence 
in his possession.  The letter did, however, tell him to let 
VA know of any evidence he thought would support his claims, 
that it was his responsibility to make sure that VA received 
all requested records not in the possession of a Federal 
entity, and told him where to send what "we need."  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  The veteran was provided pre-adjudication 
VCAA notice via an October 2004 letter.  Id.

In addition, the Court has also held that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Since the 
instant service connection claims are being denied, no 
effective date(s)or rating(s) is being set, and the lack of 
notice as to these elements is not prejudicial.  Id.  

       Duty to Assist 

Regarding VA's duty to assist the appellant with his service 
connection claims on appeal, service medical records, post-
service VA outpatient treatment and examination and reports 
have been associated with the claims file.  

In addition, a review of the records reflects that the 
veteran has reported being in receipt of disability benefits 
from the Social Security Administration and having received 
treatment for anxiety and depression at the VA hospital in 
Togus, Maine (SSA) (see, March 2005 VA Mental Disorders 
examination report).  As the veteran has not indicted the 
above-referenced SSA and VA records are relevant to the 
instant service connection claims, VA has no further 
obligation to secure this evidence insofar as it is 
considered not relevant to the matters on appeal.  
See, 38 C.F.R. § 3.159(c)(2); Cf. Murincsak v. Derwinski, 2 
Vet. App. 363, 372 (1992).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

III.  Service Connection Laws and Regulations

        Service Connection-general criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2007).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999)

        Presumptive Service Connection-criteria

Certain chronic disabilities, including arthritis, may be 
established based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. §§ 1112,1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).




III.  Analysis

The veteran contends that he currently has bilateral ankle 
and knee disabilities as a result of stepping into a hole 
during a training exercise at Fort Hood, Texas in 1988.  
(see, VA Form 21-4138, Statement In Support of Claim, dated 
and signed by the veteran in August 2005).

        Bilateral Ankle Disability

The evidence of record establishes that the veteran slipped 
on the ice and sustained a hairline fracture to the lower 
left tibia in February 1981; a cast was applied and removed 
two weeks later with no further signs of complications.  A 
February 1984 Chapter 13 examination report reflects that the 
veteran's lower extremities were found to have been 
"normal."  

Notwithstanding the foregoing, post-service VA outpatient 
treatment and examination records are devoid of any evidence 
that the veteran currently has a chronic bilateral ankle 
disability.  Indeed, a March 2005 VA general medical 
examination report reflects that the veteran did not register 
any complaints with respect to his ankles.  Despite an 
absence of deep tendon reflexes in the ankles upon 
neurological examination, no bilateral ankle pathology was 
found.  The VA examiner did not enter any diagnosis referable 
to the ankles.  (see, March 2005 VA examination report).  

It is well-settled that in order to be considered for service 
connection, a claimant first must have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists).  Since 
the record clearly establishes that the veteran does not have 
currently have a bilateral ankle disability, service 
connection for said disability may not be granted.  
See, Brammer v. Derwinski, 3 Vet. App. 223 (1992).



        Bilateral Knee Disability

Service medical records are devoid of any subjective 
complaints, diagnosis or treatment of any left or right knee 
pathology.  A November 1984 Chapter 13 examination report 
reflects that the veteran's lower extremities were evaluated 
as "normal."

The first post-service evidence of any bilateral knee 
disability was in 2003.  At that  time, the veteran was 
evaluated at a VA outpatient facility and was diagnosed as 
having degenerative joint disease of the knees, which was 
greater on the right knee.  Thus, in an absence of medical 
evidence that the veteran's osteoarthritis of the knees was 
not manifested to a compensable degree within  one year from 
separation in February 1984, the Board cannot entertain a 
grant of service connection on a presumptive basis.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In addition, after a review of evidence of record, the Board 
concludes that service connection for bilateral 
osteoarthritis of the knees on a direct basis is also not 
warranted.  In support of the foregoing determination, the 
Board finds that the passage of many years between discharge 
from active service and the medical documentation of 
osteoarthritis of the knees in 2003, almost twenty years 
after service discharge, is a factor that weighs against a 
claim for service connection for said disability.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
Shaw v. Principi, 3 Vet. App. 365 (1992).

Moreover, there is no medical evidence that establishes a 
medical nexus between the veteran's currently diagnoses 
osteoarthritis of the knees to any period of military 
service, and the veteran has not presented, or even alluded 
to the existence of any such written medical opinion.  While 
a March 2005 VA examination report contains a diagnose of 
bilateral tricompartmental osteoarthritis of the knees, the 
examiner did not relate said disability to either one of the 
veteran's periods of military service.  (see, March 2005 VA 
General Medical examination report).  In this case, as the 
service medical records are entirely devoid of any subjective 
complaints or clinical findings referable to any right or 
left knee pathology, there no reasonable possibility that a 
VA opinion would result in findings favorable to the veteran.  
Thus, the Board finds that an etiology opinion is not 
"necessary."  See generally Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).

In short, there is no competent evidence to support the claim 
for service connection for bilateral knee disability. 


ORDER

Entitlement to service connection for bilateral ankle 
disability is denied. 

Entitlement to service connection for bilateral knee 
disability is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


